Citation Nr: 0809108	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a left ankle sprain before August 25, 2007, and 
a 20 percent rating from August 25, 2007.  

2. Entitlement to an initial rating higher than 10 percent 
for residuals of a right ankle sprain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1983 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Board remanded the issues for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Before April 25, 2007, the residuals of left ankle sprain 
are manifested by flexion at maximum limited to 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion with laxity 
and additional function loss due to pain, swelling and pain 
on movement to include on repetitive movement.  

2. From April 25, 2007, the residuals of left ankle sprain 
are manifested by flexion at maximum limited to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion with chronic 
lateral instability and additional function due to pain, 
excess fatigability, pain on movement to include on 
repetitive movement.  

3. The residuals of right ankle sprain are manifested by 
flexion at maximum limited to 10 degrees of dorsiflexion and 
40 degrees of plantar flexion with laxity and additional 
function loss due to pain, excess fatigability, swelling, 
pain on movement to include on repetitive movement.  





CONCLUSIONS OF LAW

1. Before April 25, 2007 the criteria for a higher rating of 
20 percent for residuals of a left ankle sprain have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.  

2. From April 25, 2007 the criteria for a rating higher than 
20 percent for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.

3. The criteria for a higher rating of 20 percent for 
residuals of a right ankle sprain have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and May 2007.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities 
had become worse. 

The veteran was informed that VA would obtain service VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence that would include evidence in his possession that 
pertained to the claims.  The notice included the provisions 
for rating the disabilities and for the effective date of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
Jan. 30, 2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran VA examinations.  

In December 2007 the veteran asserted that his service-
connected bilateral ankle disability has increased in 
severity and submitted an authorization form for the release 
of private medical records, without an indication of dates of 
treatment.  In light of the favorable disposition below, the 
veteran is in receipt of the maximum rating under Diagnostic 
Code 5271 for his bilateral ankle disability.  As he is not 
alleging additional disabilities, such as ankylosis, which 
warrant a higher rating, it would be futile to seek the above 
private medical records.  As there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected bilateral ankle 
disability since he was last examined to warrant a higher 
rating, a reexamination is not warranted, and the Board is 
deciding the appeal on the current record.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Factual Background

VA medical records show that in December 2002, the veteran 
complained of bilateral ankle arthralgia.

On VA examination in March 2003, the veteran indicated he 
stopped playing sports due to his bilateral ankle disability.  
He noted that he was employed by the U.S. Post Office and had 
to a lot of standing and walking.  On examination the veteran 
had bilateral hallux valgus with grade 2 pes planus.  Both 
ankles had 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was slight pain on range of motion 
and mild laxity in both knees.  The examiner commented that 
x-rays from September 2002 and December 2002 of the left 
ankle and right ankle respectively were negative.  The 
examiner noted that it was conceivable that pain could 
further limit function with increased use but it was not 
feasible to express this in additional limitation of motion.  

VA medical records show that in July 2003, the veteran 
continued to wear braces on his ankles.  

Private medical records show that in May 2003, the veteran 
complained of stiff ankles with pain in the ankles after 
standing for long periods.  The veteran was unable to 
dorsiflex either foot past neutral position.  

On VA examination in July 2004, the veteran noted that he had 
to stand and walk a lot at his job in the Post Office causing 
pain and swelling in his ankles.  The pertinent findings were 
15 degrees of dorsiflexion bilaterally and 40 degrees of 
plantar flexion.  There was pain on range of motion, there 
was mild laxity in the right ankle and moderate laxity in the 
left ankle.  The examiner commented that x-rays from October 
2003 showed laxity and the veteran had chronic lateral 
instability of his ankles.  The examiner noted that it was 
conceivable that pain could further limit function with 
flare-ups and increased use but it was not feasible to 
express this in additional limitation of motion.  

VA medical records show that in September 2006 and July 2007, 
Certification of Health Care Provider for the Family Medical 
Leave Act, indicated the veteran had chronic ankle pain, may 
have 1-3 episodes per year requiring him to miss work 1-3 
days and should be able to work a full schedule.  

On VA examination in August 2007, the veteran complained of 
increased amount of instability in his ankles.  He has been 
given custom shoes and orthotic inserts.  He indicated he 
worked 8 hours per day and his shifts were limited to that 
for standing.  He had flare-ups once a month lasting 2 to 3 
days.  He denied weakness but had fatigability at the end of 
his shifts.  He denied locking or catching of the ankles.  

On examination, he had range of motion of the right ankle 
throughout the arc of motion which was 0 to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  It was 
painful throughout the arc.  He also had pain with repetitive 
range of motion of the ankle with 3 repetitions.  Range of 
motion of the left ankle was 0 degrees to 20 degrees 
dorsiflexion, 0 to 45 degrees plantar flexion, he had pain 
with range of motion with one repetition, as well as with 5 
repetitions.  X-rays of the left ankle were normal, x-rays of 
the right ankle showed old possible deltoid evulsion versus 
calcification.  The diagnoses were pes planus left, with 
chronic lateral instability of the left ankle; pes planus 
right, with no ankle instability; and hypermobility subtalar 
joint bilaterally.  

There was pain on range of motion testing of both ankles.  
The examiner commented it was conceivable that pain could 
further limit function as described particularly after 
repetitive use.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's left and right ankles have been evaluated under 
Diagnostic Code 5271.  The criteria for a 20 percent rating 
are marked limitation of motion.  38 C.F.R. § 4.71.

Another applicable Diagnostic Code is Diagnostic Code 5270.  
Under Diagnostic Code 5270, the criteria for the next higher 
rating, 30 percent, are ankylosis of plantar flexion between 
30 and 40 degrees or ankylosis of dorsiflexion between 0 and 
10 degrees.

Normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

Analysis

Left Ankle

Before August 25, 2007, the medical evidence of record 
documented extensive complaints of left ankle pain, 
particularly upon standing and walking.  On VA examination in 
March 2003 range of motion was 10 degrees of dorsiflexion and 
40 degrees of plantar flexion with slight pain.  On VA 
examination in July 2004, there was 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion with pain.  On 
both examinations there was laxity.  On both examinations, 
the examiner indicated that pain could further limit function 
with increased use.  

Under such circumstances, the veteran had limitation of 
motion with pain.  The Board finds the evidence demonstrated 
marked limitation of motion of the left ankle, when 
considering functional loss due to pain, excess fatigability 
and pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5271; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, before August 25, 2007, the veteran meets 
the criteria for a 20 percent rating under Diagnostic Code 
5271.  

Before and after August 25, 2007, a rating higher than 20 
percent is not merited.  20 percent is the maximum rating 
under Diagnostic Code 5271.  The next higher rating of 30 
percent under the rating criteria for the ankles, is under 
Diagnostic Code 5270 for ankylosis of the ankle.  The 
evidence has not demonstrated that the veteran has ankylosis 
and thus Code 5270 is inapplicable.  On VA examination in 
August 2007, the veteran specifically denied locking or 
catching of the ankles and therefore the other ankle Codes 
need not be considered as their highest rating is 20 percent.  

For these reasons, before and after August 25, 2007, there is 
a preponderance of the evidence against the claim for a 
rating higher than 20 percent for left ankle disability.  38 
U.S.C.A. § 5107(b).

Right Ankle

For the right ankle, the veteran had pain with extensive 
standing and walking.  On VA examination in March 2003, range 
of motion was 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion with slight pain.  On VA examination in July 
2004, there was 15 degrees of dorsiflexion and 40 degrees of 
plantar flexion with pain.  On both examinations there was 
laxity.  On VA examination in August 2007, he had range of 
motion of right ankle throughout the arc of motion which was 
0 to 20 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  It was painful throughout the arc.  He also had 
pain with repetitive range of motion of the ankle with 3 
repetitions.  

The evidence shows that veteran has limitation of motion with 
pain.  The Board finds the evidence demonstrated marked 
limitation of motion of the left ankle, when considering 
functional loss due to pain, excess fatigability and pain on 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 
5271; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore the 
veteran meets the criteria for a 20 percent rating under 
Diagnostic Code 5271.  

A rating higher than 20 percent is not merited as 20 percent 
is the maximum rating allowable under Diagnostic Code 5271.  
The criteria for the next higher rating of 30 percent under 
Diagnostic Code 5270 requires ankylosis, which is not shown.

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for such a 
rating.  In this case, the disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

Before August 25, 2007, a disability rating of 20 percent for 
residuals of a left ankle sprain is granted, subject to the 
law and regulations governing the award of a monetary 
benefit.

From August 25, 2007, a disability rating higher than 20 
percent for residuals of a left ankle sprain is denied.  


A disability rating of 20 percent for residuals of a right 
ankle sprain is granted, subject to the law and regulations 
governing the award of a monetary benefit.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


